
	
		I
		111th CONGRESS
		2d Session
		H. R. 5251
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2010
			Mrs. Schmidt (for
			 herself, Mr. Cao,
			 Mr. Lamborn, and
			 Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against tax for birth mothers whose children are
		  adopted.
	
	
		1.Short titleThis Act may be cited as the
			 Motherhood Fairness Act of
			 2010.
		2.Credit for birth
			 mothers whose children are adopted
			(a)Allowance of
			 creditSubsection (c) of section 24 of the Internal Revenue Code
			 of 1986 (defining qualifying child) is amended by adding at the end the
			 following new paragraph:
				
					(3)Special rule for
				birth mother whose child is adopted
						(A)In
				generalIn the case of a
				taxpayer who is a qualified birth mother with respect to a child, the term
				qualifying child means the child born, and formally placed for
				adoption, during the taxable year.
						(B)Qualified birth
				motherFor purposes of subparagraph (A), the term qualified
				birth mother means an individual who gives birth to the child described
				in subparagraph (A).
						(C)Credit allowed
				to both birth mother and adoptive parentNotwithstanding
				paragraph (1) and section 152(c), the credit under subsection (a) with respect
				to a child described in subparagraph (A) for the taxable year shall be allowed
				to both the qualified birth mother of such child and the taxpayer who adopts
				such
				child.
						.
			(b)IdentificationSubsection
			 (e) of section 24 of such Code is amended by adding at the end the following:
			 For purposes of the preceding sentence, the Secretary shall issue
			 guidance on appropriate identification of children with respect to whom a
			 credit is allowed under this section by reason of subsection (c)(3)..
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
